 

10
1
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

, Case 2:17-cr-00053-JAM Document 316 Filed 09/23/20 Page 1 of 4

McGREGOR W. SCOTT

United States Attorney

KEVIN C. KHASIGIAN

KURT A. DIDIER

Assistant United States Attorneys
501 I Street, Suite 10-100
Sacramento, CA 95814
Telephone: (916) 554-2700
Facsimile: (916) 554-2900

Attorneys for Plaintiff
United States of America
IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA
UNITED STATES OF AMERICA, 2:17-CR-00053-JAM
Plaintiff, STIPULATION DIRECTING PAYMENT OF
PREVIOUSLY DEPOSITED MONIES
V. TOWARDS RESTITUTION; AND ORDER
THEREON
JORGE EGUILUZ, ET AL.,
Defendants.

 

 

By Order filed on June 26, 2020, the Court directed the United States and former defendant Jorge
Eguiluz (Eguiluz) to submit a stipulation and proposed order directing payment of the $239,914 Eguiluz
previously deposited with the Clerk of Court pursuant to a joint motion for deposit (JMD) [ECF No. 63]
towards the restitution ordered in this case.

This Stipulation is based on the following grounds:

1. In April 2017, the United States indicted Eguiluz on charges of conspiracy to commit
wire fraud, in violation of 18 U.S.C. §1349 in count 14 with co-defendants Timothy Chapin and Manuel
Agueros [ECF No. 1, page. 10], wire fraud in counts 15, 16 and 17 in violation of 18 U.S.C. § 1343 with
co-defendants Timothy Chapin and Manuel Agueros [/d. pp.12-13], and conspiracy to launder monetary

instruments in connection with allegations that false invoices were submitted to various energy

Stipulation for Payment of Monies; Order

 

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

' Case 2:17-cr-00053-JAM Document 316 Filed 09/23/20 Page 2 of 4

companies. /d. p.12.

2. In the same charging document, the United States also indicted Timothy Chapin and
Manuel Agueros, along with Paul Fournier, Robert Lautenslager, and Jeffrey Reilley, for violations of
the same or similar sections of the United States Code as to the same victims. /d. Eguiluz was not
named as a defendant in the conspiracy in violation of 18 U.S.C. § 1349 in count 1 or in any other
counts in the Indictment. /d. p.1.

3. Eguiluz voluntarily paid the Clerk of Court $239,914 in September 2017, pursuant to the
JMD.

4. The Indictment did not identify Eguiluz as a co-defendant in the crimes alleged against
the other five defendants, all of whom have resolved their cases and are subject to restitution orders.

5. Eguiluz was charged in counts 14, 15, 16 and 17, and the total loss attributed to him, and
defendants Chapin and Agueros on the four counts, was $239,914. ECF 1 page 12, 4 12. As against
Eguiluz, counts 14-17 were dismissed pursuant to the deferred prosecution agreement [DPA, ECF No.
152] between him and the United States by Order of this Court on June 26, 2020. ECF No. 286.

6. In accordance with the DPA and pursuant to this stipulation, Eguiluz relinquishes all of

his interest in said $239,914.

Based on the foregoing, the United States and Eguiluz agree that Eguiluz’s previously deposited
$239,914 can and should be applied towards the full amount of restitution the Court has ordered in this
case.

Respectfully submitted,

FOR THE UNITED STATES: McGREGOR W. SCOTT
United States Attorney

Dated: September 22, 2020

By:  /s/ Kevin C. Khasigian
KEVIN C. KHASIGIAN
KURT A. DIDIER
Assistant U.S. Attorneys

 

Stipulation for Payment of Monies; Order

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

‘ Case 2:17-cr-00053-JAM Document 316 Filed 09/23/20 Page 3 of 4

FOR DEFENDANT JORGE EGUILUZ:
Dated: September 22, 2020

APPROVED AS TO FORM AND CONTENT:

Dated: September 22, 2020

Stipulation for Payment of Monies; Order

Donald H. Heller for Jorge Eguiluz with permission

 

JORGE EGUILUZ by his attorney Donald H. Heller
with express permission

/s/ Donald H. Heller

DONALD H. HELLER, ESQ.
Attorney for Defendant Jorge Eguiluz
(Signatures authorized by email)

 

 

 

 
 

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

 

 

. Case 2:17-cr-00053-JAM Document 316 Filed 09/23/20 Page 4 of 4

ORDER
The Court, having reviewed the court files and the Stipulation Directing Payment of Previously
Deposited Monies Towards Restitution (the Stipulation) filed by the United States and Jorge Eguiluz,
and good cause appearing therefrom, hereby APPROVES the Stipulation. Accordingly, IT IS
ORDERED that the Clerk of Court apply, within 30 days from the date this order is filed, the $239,914
Jorge Eguiluz previously deposited with the Clerk towards the full amount of restitution the Court has

ordered in this case.

IT IS SO ORDERED.

Dated: Seat mber 22, 2020 Gl a There

HONORABLE JOHN A. MENDEZ
United States District Judge

Stipulation for Payment of Monies; Order

 

 

 

 
